NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                           SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30008

                Plaintiff-Appellee,             D.C. No. 4:20-cr-00006-BMM-1

 v.

ANDREW MICHAEL GOMEZ,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                     Brian Morris, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Andrew Michael Gomez appeals from the district court’s judgment and

challenges the 120-month mandatory minimum sentence imposed following his

guilty-plea conviction for conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gomez contends that his mandatory minimum sentence is substantively

unreasonable because it is greater than necessary and conflicts with 18 U.S.C.

§ 3553(a). As he concedes, this contention is foreclosed. See United States v.

Wipf, 620 F.3d 1168, 1170-71 (9th Cir. 2010) (§ 3553(a) does not authorize a

district court to impose a sentence below the mandatory statutory minimum).

Because Gomez has not shown that Wipf is “clearly irreconcilable” with

intervening higher authority, we are bound to follow it. See Miller v. Gammie, 335

F.3d 889, 900 (9th Cir. 2003) (en banc).

      AFFIRMED.




                                           2                                21-30008